 Case 4:21-cv-11834-MFL-CI ECF No. 11, PageID.724 Filed 08/16/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

DENNIS R. ALBERS, et al.,

        Plaintiffs,                                  Case No. 21-cv-11834
                                                     Hon. Matthew F. Leitman
v.

FREDDIE N. SIMPSON, et al.,

     Defendants
__________________________________________________________________/

                      ORDER ON STATUS CONFERENCE AND
                         SETTING BRIEFING SCHEDULE

        On August 13, 2021, the Court held an on-the-record video status conference

in this action to discuss proceedings in connection with a motion for preliminary

injunction that Plaintiffs plan to file and a motion to dismiss that Defendants plan to

file.   Following the hearing, counsel for Defendants informed the Court that

Defendants will not hold any of the founding conventions identified in the Complaint

before October 25, 2021.

        Given that confirmation, the Court sets the following briefing schedule. With

respect to Plaintiffs’ motion for preliminary injunction:

            Plaintiffs’ shall file their motion for preliminary injunction by no later

               than August 16, 2021;




                                           1
 Case 4:21-cv-11834-MFL-CI ECF No. 11, PageID.725 Filed 08/16/21 Page 2 of 2




          Defendants shall file a response to the motion for preliminary

            injunction by no later than September 3, 2021; and

          Plaintiffs shall file a reply brief by no later than September 10, 2021.

      With respect to Defendants’ motion to dismiss:

          Defendants shall file their motion to dismiss by no later than August

            27, 2021;

          Plaintiffs shall file a response to the motion to dismiss by no later than

            September 15, 2021; and

          Defendants shall file a reply brief by no later than September 22, 2021.

      The Court will schedule a hearing on the motions.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: August 16, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 16, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         2
